 

Exhibit 10.9

 



 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE, dated as of the 29th day of September, 2016, is
entered into by and between RREEF AMERICA REIT II CORP. MMMM7 WASHINGTON, a
Maryland corporation (“Landlord”), and CLEARSIGN COMBUSTION CORPORATION, a
Washington corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant entered into that certain Lease dated August 19, 2011, as
amended by that certain Commencement Date Memorandum dated November 1, 2011, and
by that certain First Amendment to Lease dated December 17, 2013 (collectively,
the “Lease”).

 

B. The Lease pertains to approximately 9,200 square feet of space located in
Building 1 of Gateway Corporate Center, having an address of 12870 Interurban
Avenue South, Seattle, King County, Washington (the “Existing Premises”), as
more fully described in the Lease.

 

C. Landlord and Tenant desire to extend the Term of the Lease, change the Rent
Schedule, and otherwise amend the Lease as more fully set forth below.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.Definitions. Unless otherwise specifically set forth herein, all capitalized
terms used shall have the meanings attributed to them in the Lease.

 

2.Address for Rent Payment. The Address for Rent Payment, as set forth on the
Reference Pages of the Lease, is hereby amended to the following:

 

RREEF America REIT II Corp. MMMM7 Washington

pcl18001 - Gateway Corp Ctr - Bldg 1

PO Box 209273

Austin, Texas 78720-9273

 

3.Term. The Term of this Lease is hereby extended for a period of three (3)
years and one (1) month, commencing on March 1, 2017 and terminating on March
31, 2020.

 

4.Rent Schedule. The Rent Schedule for the period from March 1, 2017 through
March 31, 2020 shall be as follows:

 

Period  Rentable Square   Annual Rent       Monthly Installment  from  through 



Footage

  



Per Square Foot

   Annual Rent  



of Rent

  3/1/2017  3/31/2020   9,200   $16.00   $147,216.00   $12,268.00 

 



- 1 -

 

 

5.Landlord’s Work. Landlord, at its sole cost and expense, shall replace the
HVAC unit numbers 11, 12, 13 and 15 serving the Premises, at a time that is
mutually agreeable to Landlord and Tenant, prior to September 2017.

 

6.Effect of Amendment; Incorporation. Except as expressly modified herein, all
terms and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
Lease as of the day and year first written above.

 

LANDLORD:   TENANT:           RREEF AMERICA REIT II CORP. MMMM7   CLEARSIGN
COMBUSTION WASHINGTON, a Maryland corporation   CORPORATION, a Washington
corporation                     By: /s/ Cathleen Meyer   By: /s/ James N.
Harmon                  Cathleen Meyer, Vice President   Its: Chief Financial
Officer           Date: 11/3/16   Date: 10/28/16

 

CORPORATE ACKNOWLEDGMENT

 

STATE OF WASHINGTON          )   )  ss. COUNTY OF KING )

 

On this 28th day of October, 2016, before me, the undersigned, a Notary Public
in and for the State of Washington, personally appeared CATHLEEN MEYER, to me
known or shown through satisfactory evidence to be the Vice President of RREEF
AMERICA REIT II CORP. MMMM7 WASHINGTON, a Maryland corporation, and acknowledged
to me that she executed the same on behalf of said corporation freely and
voluntarily for the uses and purposes therein mentioned.

 



Witness my hand and official seal the day and year in this certificate first
above written.



 

[SEAL] /s/ Arika Smithhisler   (Signature)

 

  Arika Smithhisler   (Please print name legibly)



 



  NOTARY PUBLIC in and for the State of Washington



  Residing at Eaglewood, WA



  My commission expires 7/29/2020 

 



- 2 -

 



 

CORPORATE ACKNOWLEDGMENT

 

STATE OF WASHINGTON          )   )  ss. COUNTY OF KING )

 



On this 3rd day of November, 2016, before me, the undersigned, a Notary Public
in and for the State of Washington, personally appeared
___________________________, to me known or shown through satisfactory evidence
to be the ___________________ of CLEARSIGN COMBUSTION CORPORATION, a Washington
corporation, and acknowledged to me that _______ executed the foregoing
instrument on behalf of said corporation freely and voluntarily for the uses and
purposes therein mentioned.

 

Witness my hand and official seal the day and year in this certificate first
above written.

 



[SEAL] /s/ Rachel Johnson   (Signature)

 

  Rachel Johnson   (Please print name legibly)



 



  NOTARY PUBLIC in and for the State of Washington



  Residing at Seattle, WA



  My commission expires  8/6/19

 



- 3 -

 

 

